PER CURIAM.
We affirm all issues raised by appellants, finding ample evidence to support appellee’s claim for breach of contract and the piercing of the corporate veil so as to make Mrs. Fields, Inc. liable for the breach of contract by Fairfield Foods. We agree with appellee, on the cross-appeal, that the trial court erred in denying prejudgment interest in this breach of contract case. Lumbermens Mut. Cas. Co. v. Percefull, 653 So.2d 389 (Fla.1995). The jury verdict awarding damages had the effect of liquidating the damages as of September 13, 1989, which was the end of the two year period in which the contract was in effect. We therefore reverse for an award of prejudgment interest from that date.
GUNTHER, KLEIN and STEVENSON, JJ., concur.